* Second petition for rehearing denied November 14, 1917.
               On Motion to Strike Out Statement of Facts.
The statement of facts is a part of the record made by the district court, and motions affecting such record and to make it speak the truth should be properly filed in that court. Boggess v. Harris, 90 Tex. 476,39 S.W. 561; Ennis Mercantile Co. v. Wathen, 93 Tex. 622, 57 S.W. 946; Harris v. Stark, 101 Tex. 587, 110 S.W. 737; Willis v. Smith, 90 Tex. 635,40 S.W. 401; Neville v. Miller, 171 S.W. 1109.
If prior to the submission of this case the appellee indicates a desire to have its submission postponed in order that it may take proper proceedings in the court below to perfect the record, we will postpone the submission of the cause for that purpose; otherwise the motion to strike out the statement of facts will be overruled.